19-13895-jlg          Doc 473        Filed 06/24/21 Entered 06/24/21 12:30:33            Main Document
                                                  Pg 1 of 1




                             Tarter Krinsky & Drogin LLP
                             1350 Broadway
                             New York, NY 10018
                             P 212.216.8000
                             F 212.216.8001
                             www.tarterkrinsky.com

                                                                       Rocco A. Cavaliere, Partner
                                                                       Email: rcavaliere@tarterkrinsky.com
                                                                       Phone: (212) 216-1141

                                                                    June 24, 2021
BY ECF

Honorable James L. Garrity, Jr.
United States Bankruptcy Judge
United States Bankruptcy Court
Southern District of New York
One Bowling Green
New York, NY 10004

                             Re:      In re Orly Genger
                                      Chapter 7 Case No. 19-13895

Dear Judge Garrity:

       This firm is counsel to Deborah J. Piazza, in her capacity as successor chapter 7 trustee
(the “Trustee”) of the above-referenced Debtor’s estate.

       The Trustee joins in the letters filed by Mr. Bowen on behalf of the Debtor, see Dkt. Nos.
471 and 472 with respect to the deposition designations of Michael Oldner.

        Furthermore, the Trustee reserves all rights with respect to the allegations set forth in Mr.
Dellaportas’ letter dated June 23, 2021 [Dkt. No. 467] pertaining to the spendthrift trust
provision in section 541(c)(2) and this Court’s jurisdiction pertaining to claims that may exist
against Mr. Oldner.


                                                                    Respectfully submitted,

                                                                    /s/Rocco A. Cavaliere

                                                                    Rocco A. Cavaliere




{Client/086201/1/02422983.DOCX;1 }
